Sweeney, J. P. (dissenting).
We are unable to agree *60with the majority that the order of the Family Court should be reversed and, therefore, dissent and vote to affirm. The Family Court, in our view, had jurisdiction of the matter. Both the children and petitioner were living in Clinton County and there was ample proof that it was in the best interest of the children to assume jurisdiction (Domestic Relations Law, § 75-b). We are also of the view that the court properly exercised jurisdiction. The English court that made the initial determination clearly no longer has jurisdiction of any of the parties. Assuming the New Hampshire court satisfied the jurisdictional requirements, such does not prevent the courts of this State from maintaining jurisdiction (Domestic Relations Law, § 75-d, subd 1, par [b]). We also disagree with the majority’s finding that petitioner abducted the children. The record demonstrates to us that petitioner was motivated to take the children from their maternal grandmother by a genuine concern for their health as found by the Family Court.
Passing to the merits, the record demonstrates that the children have now been with petitioner for almost three years and have made a successful and satisfactory adjustment to their living situation. The life-style of respondent is not conducive to a healthy and normal rearing of two young girls. Finally, the trial court saw and heard the various witnesses and its findings should be accorded the greatest respect (Matter of Zavasnik v Zavasnik, 59 AD2d 954). The order, therefore, should be affirmed.
Main and Mikoll, JJ., concur with Herlihy, J.; Sweeney, J. P. and Kane, J., dissent and vote to affirm in an opinion by Sweeney, J. P.
Order reversed, on the law and the facts, and petition dismissed, with costs; petitioner directed to comply with the prior order of the English court granting custody to respondent.